Title: From James Madison to William Jarvis, 12 May 1802
From: Madison, James
To: Jarvis, William


Sir,Washington, Department of State, May 12th 1802.
The President of the United Insurance Company, of New York, has represented to this Department, that in an important suit to which they are Party, in the Supreme Court of the State, essential facts are in question which can not otherwise be established than by the Minister of foreign Affairs to her faithful Majesty; for taking which a Commission will be forwarded. To this representation, which will be more fully communicated by themselves, a request is added, that it may be recommended to you to afford the Commission whatever facility may be in your power. As the object in this case is simply to educe truth, and promote Justice, it is hoped that the dignity of the Witness may not be an insuperable bar to the wishes of the party, and that your Countenance of the application, which You will of course manage with as much delicacy as possible, will not be construed into disrespect either to others or to yourself. I am, Sir, very respectfully, Your Mo: Obedt Servant,
James Madison
 

   
   RC (MiD: Rare Books Collection). In Brent’s hand, signed by JM.



   
   Nicholas Low to JM, 6 May 1802.



   
   JM sent a nearly identical letter to Charles Pinckney in which the preceding section reads: “… which cannot otherwise be established than by the testimony of several persons at Madrid, subjects of his Catholic Majesty” (JM to Pinckney, 12 May 1802 [DNA: RG 59, IM, vol. 6]).


